 HICKMAN HARBOR SERVICEHickman Harbor Service, a Division of FlowersTransportation Company and National Mari-time Union of America, AFL-CIO. Case 9-CA- 18643March 10, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on August 20, 1982, by Na-tional Maritime Union of America, AFL-CIO,herein called the Union, and duly served on Hick-man Harbor Service, a Division of Flowers Trans-portation Company, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 9,issued a complaint on August 31, 1982, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 5, 1982,following a Board election in Case 9-RC-13875,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about May 7, 1982, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representa-tive, although the Union has requested and is re-questing it to do so. On September 9, 1982, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On September 20, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September23, 1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 9-RC-13875, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.266 NLRB No. 71thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits the Union's request and its refusal to bar-gain, but in substance attacks the validity of theUnion's certification on the basis of its objectionsto the election in the underlying representationproceeding. The General Counsel argues that allmaterial issues have been previously decided. Weagree with the General Counsel.A review of the record, including the record inCase 9-RC-13875, discloses that, on October 16,1981, pursuant to a Decision and Direction of Elec-tion by the Regional Director, an election was heldamong the employees in the unit found appropriate.The tally of ballots shows that, of approximately 25eligible voters, 14 cast valid ballots in favor of, and13 against, the Union, there were no challengedballots. On October 22, 1981, Respondent filedtimely objections to the election. Following an in-vestigation, the Regional Director, on November20, issued a "Supplemental Decision, Order Direct-ing Hearing, and Notice of Hearing," in which heoverruled Respondent's Objection 3 and that por-tion of Objection 2 relating to statements and con-duct attributed to supporters of the Union, but or-dered that a hearing be held on Objection 1, in-volving alleged misrepresentations of fact, and an-other portion of Objection 2 relating to statementsof physical violence allegedly made in the presenceof a representative of the Union. Thereafter, Re-spondent filed a timely request for review. On Jan-uary 11, 1982, the Board, by telegraphic order,granted Respondent's request for review with re-spect to that portion of Respondent's Objection 2relating to statements and conduct attributed tosupporters of the Union, and ordered that theseissues be consolidated for hearing with those raisedby Objection 1, and the other portion of Objection2 which the Regional Director ordered be set forhearing (Member Jenkins, dissenting, would havedenied review). After the hearing, the Hearing Of-ficer issued his report, in which he recommendedthat Respondent's Objections 1 and 2 be overruled,and that a Certification of Representative be issuedin favor of the Union. On May 5, 1982, the Region-al Director issued his Second Supplemental Deci-sion and Certification of Representative, in which476 HICKMAN HARBOR SERVICEhe adopted the Hearing Officer's report and certi-fied the Union as the collective-bargaining repre-sentative of the employees in the unit found appro-priate. Subsequently, Respondent filed a timely re-quest for review. On July 14, 1982, the Boarddenied Respondent's request for review (MemberHunter, dissenting, would have granted reviewwith respect to Respondent's Objection 2, andwould have set aside the election).It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial,circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.The Board recently announced in Midland Na-tional Life Insurance Company, 263 NLRB 127(1982), a reformulation of the Board's policy con-cerning election campaign misrepresentations to theapproach enunciated in Shopping Kart Food Market,Inc., 228 NLRB 1311 (1977), overruling GeneralKnit of California, Inc., 239 NLRB 619 (1978), andthereby Hollywood Ceramics Company, Inc., 140NLRB 221 (1962). The Board in Midland Nationaldetermined that it will no longer probe into thetruth or falsity of the parties' campaign statements,and that it will not set elections aside on the basisof misleading campaign statements. The Board willnot set aside elections on the basis of substance, butwill look to the deceptive manner in which themisrepresentation was made.Respondent's objections in the underlying repre-sentation case were decided under General Knit.Absent special circumstances, the Board has tradi-tionally applied the pronouncement of a new ruleof law to the case in which it arose and to allpending cases.3We shall, therefore, apply the ruleof law expressed in Midland National to the presentcase.42 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146. 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102 69(c).I see, e.g., Thomas E. Gates d Sons, Inc., 229 NLRB 705 (1977) (ap-plying Shopping Kart); H. d F Binch Co., 188 NLRB 720 (1971) (apply-ing the principles of The Laidlaw Corporation, 171 NLRB 1366 (1968)),enfd. 456 F.2d 357 (2d Cir. 1972); Deluxe Metal Furniture Company, 121NLRB 995, 1006 (1958); Pacific Coast Association of Pulp and Paper Man-ufacturers, 121 NLRB 990. 994 (1958). Cf. Excelsior Underwear Inc. 156NLRB 1236, fn. 5 (1966).* Member Jenkins adheres to the rule set forth in General Knit for thereasons given in his dissent in Midland National.In these circumstances, we therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceed-ing. Accordingly, we grant the Motion for Sum-mary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Mississippi corporation, is en-gaged in the operation of harbor fleeting services,and maintains an office and place of business inHickman, Kentucky. During the 12-month periodpreceding issuance of the complaint, a representa-tive period, Respondent purchased and received atits Hickman, Kentucky, facility goods and servicesvalued in excess of $50,000 directly from pointsoutside the Commonwealth of Kentucky.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDNational Maritime Union of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All deckhands, mates, welders, welders' help-ers and mechanics employed by Respondent atits Hickman, Kentucky operations, excludingall master/pilots, all office clerical employees,and all professional employees, guards and su-pervisors as defined in the Act.2. The certificationOn October 16, 1981, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 9, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union was certified as the collective-bar-gaining representative of the employees in said uniton May 5, 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 7, 1982, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about May 7, 1982, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMay 7, 1982, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Hickman Harbor Service, a Division of Flow-ers Transportation Company, is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. National Maritime Union of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All deckhands, mates, welders, welders' help-ers and mechanics employed by Respondent at i',Hickman, Kentucky operations, excluding allmaster/pilots, all office clerical employees, and allprofessional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since May 5, 1982, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about May 7, 1982, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hickman Harbor Service, a Division of FlowersTransportation Company, Hickman, Kentucky, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with National MaritimeUnion of America, AFL-CIO, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:478 HICKMAN HARBOR SERVICEAll deckhands, mates, welders, welders' help-ers and mechanics employed by Respondent atits Hickman, Kentucky operations, excludingall master/pilots, all office clerical employees,and all professional employees, guards and su-pervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Hickman, Kentucky, facility copiesof the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 9, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER HUNTER, dissenting:I would not grant the Motion for SummaryJudgment inasmuch as I stated in the telegram,dated July 14, 1982, wherein the Board denied Re-spondent's request for review of the Regional Di-rector's Second Supplemental Decision and Certifi-cation of Representation, that I would have grant-ed review with respect to Respondent's Objection2 and set aside the election.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith National Maritime Union of America,AFL-CIO, as the exclusive representative ofthe employees in the following appropriateunit:All deckhands, mates, welders, welders'helpers and mechanics employed by us atour Hickman, Kentucky operations, exclud-ing all master/pilots, all office clerical em-ployees, and all professional employees,guards and supervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement.HICKMAN HARBOR SERVICE, A DIVI-SION OF FLOWERS TRANSPORTATIONCOMPANY479